Opinion issued August 8, 2002











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00650-CR
____________

RAYMOND NAVARETTE ORTEGA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause No. 682974



MEMORANDUM  OPINION
	Appellant was convicted of possession of cocaine on April 11, 1994.  After
finding the allegations contained in two enhancement paragraphs to be true, the court
sentenced him to confinement for 25 years.  Notice of appeal was filed on that same
date.  The appeal was assigned to the Fourteenth Court of Appeals, which affirmed
the conviction in an unpublished opinion.  Ortega v. State, No. 14-94-00369-CR
(Tex. App.--Houston [14th Dist.] Dec. 14, 1995, pet. ref'd).  The Fourteenth Court
of Appeals' mandate of affirmance issued on April 22, 1996.
	On June 17, 2002, appellant filed a second notice of appeal from the same
judgment.  The appeal was assigned to this Court and given new appellate cause
number 01-02-00650-CR.
	The trial court's judgment of April 11, 1994 is final.  Exclusive post-conviction jurisdiction of the case has passed to the Texas Court of Criminal Appeals
in accordance with article 11.07 of the Texas Code of Criminal Procedure.  See Tex.
Code Crim. P. Ann. art. 11.07 (Vernon Supp. 2002).
	Accordingly, we dismiss for lack of jurisdiction. 
 
PER CURIAM

Panel consists of Justices Hedges, Jennings, and Keyes.

Do not publish.  Tex. R. App. P. 47.